UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 06-1711



NARCISSE DJOMASI,

                                                           Petitioner,

          versus


ALBERTO R. GONZALES,

                                                           Respondent.


On Petition for Review of an Order of the Board of Immigration
Appeals. (A97-196-028)


Submitted:   January 10, 2007              Decided:   February 2, 2007


Before WILLIAMS, GREGORY, and SHEDD, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Sopo Ngwa, Silver Spring, Maryland, for Petitioner.      Peter D.
Keisler, Assistant Attorney General, M. Jocelyn Lopez Wright,
Assistant Director, Melvin Lublinski, Office of Immigration
Litigation, UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C.,
for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Narcisse Djomasi, a native and citizen of Cameroon,

petitions for review of the Board of Immigration Appeals’ (“Board”)

order affirming without opinion the immigration judge’s order

denying his applications for asylum, withholding of removal and

withholding under the Convention Against Torture (“CAT”).           Djomasi

claims the evidence supports his application for asylum and the

immigration judge imposed upon him a higher burden of proof.*            We

deny the petition for review.

            The Immigration and Naturalization Act (INA) authorizes

the Attorney General to confer asylum on any refugee.              8 U.S.C.

§ 1158(a) (2000).    The INA defines a refugee as a person unwilling

or unable to return to his native country “because of persecution

or a well-founded fear of persecution on account of race, religion,

nationality, membership in a particular social group, or political

opinion.”     8 U.S.C. § 1101(a)(42)(A) (2000).         An applicant can

establish refugee status based on past persecution in his native

country on account of a protected ground. 8 C.F.R. § 1208.13(b)(1)

(2006). Without regard to past persecution, an alien can establish

a   well-founded    fear   of   persecution   on   a   protected    ground.

Ngarurih v. Ashcroft, 371 F.3d 182, 187 (4th Cir. 2004).




      *
      Djomasi does not challenge the denial of withholding under
the CAT.

                                   - 2 -
               An   applicant       has    the    burden    of    demonstrating       his

eligibility for asylum.             8 C.F.R. § 1208.13(a) (2006); Gandziami-

Mickhou v. Gonzales, 445 F.3d 351, 353 (4th Cir. 2006).                                A

determination regarding eligibility for asylum is affirmed if

supported by substantial evidence on the record considered as a

whole.    INS v. Elias-Zacarias, 502 U.S. 478, 481 (1992).                           This

court will reverse the Board “only if the evidence presented was so

compelling that no reasonable factfinder could fail to find the

requisite fear of persecution.”                  Rusu v. INS, 296 F.3d 316, 325

n.14 (4th Cir. 2002) (internal quotation marks and citations

omitted).

               We   find    the    immigration      judge’s      adverse   credibility

finding to be supported by the record.                     Therefore, the evidence

does not compel a different result.                    Accordingly, we deny the

petition for review.              We dispense with oral argument because the

facts    and    legal      contentions      are    adequately      presented    in    the

materials      before      the     court   and     argument      would   not   aid   the

decisional process.

                                                                     PETITION DENIED




                                           - 3 -